DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112(b) rejection made in the Office Action mailed on 08/02/2022 is hereby withdrawn as a result of an amendment made in the reply filed on 08/02/2022.
	Drawings objection made in the Office Action mailed on 08/02/2022 is hereby withdrawn as a result of Replacement Drawings submitted on 08/02/2022.

Drawings
The drawings were received on 08/02/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horowy et al. (U.S. PG. Pub. No. 2013/0063235 A1) in view of Abe et al. (U.S. PG. Pub. No. 2001/0030594 A1).
With respect to claim 1, Horowy et al., hereinafter referred to as “Horowy,” teaches an inductive device 2 (FIGs. 1-5) comprising: 
a toroidal core 4 (e.g. FIGs. 1 and or 2); 
at least one electric conductor (conductor of winding 6) wound around the toroidal core and constituting at least one winding 6, portions of the electric conductor on an outer perimeter of the winding being straight (e.g. vertically straight portion at outer periphery) and parallel with an axial direction (vertical direction) of the toroidal core; and 
a cooling element 20 constituting a cylindrical cavity (hollow space cooling element 20 that receives core 4 and winding 6) containing the toroidal core and the at least one electric conductor so that the axial direction of the toroidal core is parallel with an axial direction (vertical direction) of the cylindrical cavity and distances from a wall of the cylindrical cavity to electrically conductive material of different ones of the portions of the at least one electric conductor are substantially equal, 
wherein a cross-sectional shape of the cylindrical cavity is circular, the cross-sectional shape of the cylindrical cavity being in a geometric plane perpendicular to the axial direction of the cylindrical cavity, 
wherein an electrically insulating outer lining (insulating coating, not expressly shown) of the at least one electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element, and
wherein the cooling element comprises a bottom section 29 which constitutes a planar bottom of the cylindrical cavity and the electrically insulating outer lining of the electric conductor has a direct mechanical contact with the bottom section, the planar bottom of the cylindrical cavity being perpendicular to the axial direction of the toroidal core (paras. [0012]-[0013]). Horowy does not expressly teach a cross-sectional shape of the at least one electric conductor is substantially rectangular.
Abe et al., hereinafter referred to as “Abe,” teaches an inductive device (FIGs. 2A, 6A-6B, and 12 or 13A-13B),
wherein a cross-sectional shape of the at least one electric conductor 20 (e.g. FIGs. 6A and 6B) is substantially rectangular (paras. [0058] and [0102]). Abe also teaches
an electrically insulating outer lining (outer line of “INSULATING FILM” as seen in FIGs. 6A-6B) of the at least one electric conductor (winding conductor 20) has a direct mechanical contact with the wall (inner side wall) of the cylindrical cavity of the cooling element 9 (FIGs. 12 or 13A-13B, at least FIGs. 13A-13B show direct contact between the outer lining of winding 20 and inner wall of cooling element 9)(paras. [0058] and [0102]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross-sectional shape electric conductor as taught by Abe to the inductive device of Horowy to provide the required current density and or to provide the required winding turns.
With respect to claim 13, Horowy teaches the inductive device according to claim 1. Horowy does not expressly teach the toroidal core comprises ferromagnetic material.
Abe teaches inductive device (FIGs. 2A, 6A-6B, and 12 or 13A-13B), wherein the toroidal core 1 comprises ferromagnetic material (para. [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ferromagnetic toroidal core as taught by Abe to the inductive device of Horowy to provide the required magnetic permeability.

7.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horowy in view of Abe, as applied to claim 1, and further in view of Rippel (U.S. PG. Pub. No. 2010/0127810 A1).
With respect to claim 7, Horowy in view of Abe teaches the inductive device according to claim 1. Horowy in view of Abe does not expressly teach the cooling element comprises cooling fins.
Ripple teaches an inductive device (FIG. 4), wherein the cooling element 402 comprises cooling fins 404 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling fin as taught by Ripple in FIG. 4 to the inductive device of Horowy in view of Abe to further improve heat transfer (para. [0034]).
With respect to claim 11, Horowy in view of Abe teaches the inductive device according to claim 1. Horowy in view of Abe does not expressly teach the bottom section comprises cooling fins.
Ripple teaches an inductive device (FIG. 4), wherein the bottom section (lower section of cooling element 402) comprises cooling fins 404 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling fin as taught by Ripple to the inductive device of Horowy in view of Abe to further improve heat transfer (para. [0034]).

8.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horowy in view of Abe, as applied to claim 1 above, and further in view of Pal et al. (U.S. Patent No. 8,922,311 B2).
With respect to claim 8, Horowy in view of Abe teaches the inductive device according to claim 1. Horowy in view of Abe does not expressly teach the cooling element comprises one or more cooling ducts for conducting cooling fluid.
Pal et al., hereinafter referred to as “Pal,” teaches an inductive device 10 (FIG. 2), wherein the cooling element (housing 40 including plate 56) comprises one or more cooling ducts (cooling channels) for conducting cooling fluid (col. 3, lines 3-6, 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling duct as taught by Pal to the inductive device of Horowy in view of Abe to improve heat transfer.
With respect to claim 12, Horowy in view of Abe teaches the inductive device according to claim 1. Horowy in view of Abe does not expressly teach the bottom section comprises one or more cooling ducts for conducting cooling fluid.
Pal teaches an inductive device 10 (FIG. 2), wherein the bottom section 56 comprises one or more cooling ducts (cooling channels) for conducting cooling fluid (col. 3, lines 3-6, 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling duct as taught by Pal to the inductive device of Horowy in view of Abe to improve heat transfer.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837